DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Applicant’s election without traverse of Claims 1-19 and 23-26, drawn to a press hardened steel part in the reply filed on 11/04/2022 is acknowledged. It is noted that Applicant has canceled claim 23 and added claim 27, of which the latter is directed to a press-hardened steel part, the invention Applicant has elected for examination. Therefore, claim 27 is being examined as part of the elected invention.
It is noted claims 28-30 were introduced as process claims depending on claim 19. It is also noted that Applicant argued that these claims encompass the subject matter of the elected invention. However, as noted in the prior office action, claims 20-22 (now canceled) as well as the instant claims are directed to a process for manufacturing a press hardened laser welded steel part, classified in CPC B23K 26/21 as is distinct from the product claim of Invention I which Applicant has elected without traverse for examination on the merits. Therefore, claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2022.
Therefore, claims 1-19 and 24-27 remain for examination and are addressed in the instant office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-19 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.03 V provides as follows: While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
In the instant case, broad genus claim is presented in the instant claims but the disclosure only describes a narrow species with no evidence that the genus is contemplated. Specifically, instant specification discloses as follows.
[0016]The present invention provides a press hardened steel part with a steel chemical composition comprising, in weight: 0.062%≤C≤0.095%, 1.4%≤Mn≤1.9%, 0.2%≤Si≤0.5%, 0.020%≤Al≤0.070%, 0.02%≤Cr≤0.1%, wherein 1.5%≤(C+Mn+Si+Cr)≤2.7%, 0.040%≤Nb≤0.060%, 3.4×N≤Ti≤8×N, wherein: 0.044%≤(Nb+Ti) 0.090%, 0.0005≤B≤0.004%, 0.001%≤N≤0.009%, 0.0005%≤S≤0.003%, 0.001%≤P≤0.020% optionally: 0.0001%≤Ca≤0.003%, the remainder being Fe and unavoidable impurities, and wherein the microstructure comprises, in the majority of the part, in surface fractions: less than 40% of bainite, less than 5% of austenite, less than 5% of ferrite, the remainder being martensite, said martensite consisting of fresh martensite and of self-tempered martensite 
[0019] Preferably, the microstructure comprises at least 5% in surface fraction of self-tempered martensite.
[0020] The sum of fresh martensite and of self-tempered martensite surface fractions is preferably comprised between 65 and 100%.
[0050] The microstructure of the press hardened steel part according to the invention will be now described. This microstructure description applies to the majority of the press hardened steel part, which means that this microstructure is present in at least 95% of the volume of the press hardened part in order to achieve the desired mechanical properties. As will be explained below, due to the fact that the part can be welded before press hardening, i.e. that the weld microstructure may be different from the bulk of the press hardened part, or due to the microstructural changes that may result from more intense local deformation in the press forming step, the microstructure may be locally different in some zones of the part, which account for less than 5% of the volume of this part.
[0051] Thus, the majority of the hardened part contains more than 50% of martensite in surface fraction. The surface fraction is determined through the following method: a specimen is cut from the press hardened part, polished and etched with a reagent known per se, so as to reveal the microstructure. The section is afterwards examined through optical or scanning electron microscope. The determination of the surface fraction of each constituent (martensite, bainite, ferrite, austenite) is performed with image analysis through a method known per se.
[0052] Martensite is present as fine elongated laths, oriented within the prior austenite grains.
[0053] According to the cooling rate in the press hardening process and to the transformation temperature Ms of austenite into martensite, martensite may be present as fresh martensite and/or as self-tempered martensite. The specific features of these sub-constituents can be determined through electron microscope observations:
[0054] self-tempered martensite appears as fine laths containing iron carbides, the carbides being oriented according to the directions <111> of the laths lattice. It is obtained by carbides precipitation in a temperature range lower than Ms, when the cooling rate after hot forming is not too high so to make it possible this precipitation.
[0055]by contrast, fresh martensite, in the form of laths or films, does not include such carbides precipitates.
[0056] According to a preferred embodiment of the invention, the sum of fresh martensite and of self-tempered martensite surface fractions in the press hardened part is comprised between 65 and 100%.
Therefore, the specification teaches that the press hardened steel “contains more than 50% of martensite in surface fraction” and prefers that “the sum of fresh martensite and of self-tempered martensite surface fractions in the press hardened part is comprised between 65 and 100%”. However, the instant claims do not recite of this limitation or the species that were disclosed in the instant specification as the instant claims allow martensite to be less than or equal to 50% as instant claims employ an open transitional phrase “including” with respect to the microstructure which allows the inclusion unrecited microstructure. Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(wt %)
Prior Art
US’980
(mass%)
C
0.062 – 0.095
0.065 – 0.095 	 claim 3
0.002 – 0.1
Mn
1.4 – 1.9 
Mn+Cr: 0.5 – 2.5
Mn: 0.1 – 1.5
Si
0.2 – 0.5
0.01 – 0.5
Al
0.020 – 0.070
0.05 or less
Cr
0.02 – 0.1
Mn+Cr: 0.5 – 2.5
Cr: 0.001 – 1.5
C+ Mn +Si + Cr
1.5 – 2.7
1.7 – 2.3 	claim 2
0.5102 – 3.1 based on individual ranges
Nb
0.040 – 0.60
0 – 0.05
Ti
3.4 N – 8 N 
∴ 0.009 – 0.072 based on N range
0 – 0.1
Nb+Ti
0.044 – 0.090
0 – 0.15 based on individual ranges
B
0.0005 – 0.004
0 – 0.004 
N
0.001 – 0.009
0.005 or less
S
0.0005 – 0.003
0.01 or less
P
0.001 – 0.020
0.1 or less
Ca
0.0001 – 0.003 
0.01 or less
Fe + impurities
Balance
Balance








Claims 1-19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0037980 A1 of Kawasaki (US’980).
Regarding claims 1-12, 16 and 25, US 2014/0037980 A1 of Kawasaki (US’980) {whole document} teaches [0001] “a hot stamped article excellent in local deformability, a method of producing the hot stamped article, an energy absorbing member having a difference in tensile strength by 200 MPa or more in a member, and a method of producing the energy absorbing member.” which reads on the instant “press hardened part” when the steel has a {abstract, [0018]-[0031], [0061]-[0094]} composition wherein the claimed ranges of the various elements (C, Mn, Si, Al, Cr, Nb, Ti, B, N, S, P, Ca, Fe) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art does not disclose the formulaic expressions and the claimed ranges of a) C+ Mn +Si + Cr, b) Ti: 3.4N – 8N and c) Nb+Ti of instant claims 1-2. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. Please see the ranges of the prior art and the ranges provided by the elements of the prior art in the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Moreover, Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. See MPEP § 2144.05 II.
Regarding the claimed microstructure of the instant claims, the prior art teaches [0023] “cooling the steel sheet for hot stamping in the die at a cooling rate exceeding 100° C./second in a case where the Mn+Cr is less than 1.0%, or cooling the steel sheet for hot stamping in the die at a cooling rate of 10° C./second to 100° C./second in a case where the Mn+Cr is 1.0% or more to produce the hot stamped article having a microstructure composed of, in terms of an area ratio, 0% or more and less than 90% of martensite, 10% to 100% of bainite, and less than 0.5% of unavoidable inclusion structures, or a microstructure composed of in terms of an area ratio, 99.5% to 100% of bainitic ferrite, and less than 0.5% of unavoidable inclusion structures.” The claimed ranges of the various microstructure phases of the instant alloy of the instant claims overlap or lie inside the ranges of those of the alloy of the prior art thereby reading on the instant claimed microstructure. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
The prior art also teaches “a hot stamped article that has tensile strength less than 980 MPa” which reads on the tensile stress TS of instant claim 16. However, the prior art does not a) distinguish between “fresh martensite” and “self-tempered martensite” and is silent regarding the various properties of instant claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above), b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis above) and c) the claimed and prior art products are produced by identical or substantially identical processes {instant alloy – instant specification [0066]-[0093]; Prior art – [0095]-[0112]}. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claims 13-15, the prior art teaches “[0019] (2) In the hot stamped article according to (1), a plated layer may be provided on a surface of the hot stamped article.” {claim 7} “a plating process of carrying out a plating treatment with respect to the hot-rolled steel sheet before the hot stamping process” [0107] “As the plating, Zn plating or Al plating is mainly preferable. With regard to the Zn plating, an alloying treatment may be carried out or may not be carried out. With regard to the Al plating, even when Si is contained in plating, this does not have an effect on the present invention.” thereby reading on the instant limitations.
Regarding claims 17-18, the prior art teaches [0174] “As described above, according to the present invention, in a case of producing parts utilizing a tailored blank material, with respect to an axial compression deformation portion, tensile strength after hot stamping may be suppressed to be low, and thus local deformability may be applied to the parts.”  which reads on the variable thickness of the instant claims as one skilled in the art recognized tailored blanks have varying thicknesses. It is noted that instant claim 18 is written in the form of product-by-process claims. MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. As the prior art teaches tailored part, the product, reads on the instant product and the structural limitations of varying thickness of the instant claims.
Regarding claim 19, it is noted that instant claim is written in the form of product-by-process claim with specific requirements to the intermediate form and processing of the alloy. MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The prior art teaches “[0036] FIG. 4 is a diagram illustrating a member in which a backboard is attached to a hat type joint member obtained by hot stamping a joined steel sheet (tailored blank material), a weld line position in the joined steel sheet, and a load direction during axial compression deformation.” [0144] “both steel sheets were laser-welded at a location of a laser welding portion 3.” which reads on the final product structure of a “press hardened laser welded steel part” of the instant claims thereby meeting the instant claimed limitations.
Regarding claims 24 and 26, prior art teaches “[0012] Vehicle parts, particularly, parts such as a frame, a member, and reinforcement are classified into (1) parts that efficiently absorb energy during collision, and (2) parts that have a sufficient proof stress and transmit energy without deformation during collision according to functions.” thereby reading on the instant limitation of the instant claims.
Regarding claim 27, the prior art teaches various thickness values of its part [0126]-[0168] thereby reading on the instant limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733